Citation Nr: 0838279	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  04-44 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left trapezius 
muscle disability.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to March 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claims.

In November 2007, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently suffers from a left or right ankle 
disability. 

2.  There is no competent evidence of record showing that the 
veteran currently suffers left trapezius muscle disability. 

3.  There is no competent evidence of record showing that the 
veteran currently suffers bronchitis. 

4.  There is no competent evidence of record showing that the 
veteran currently suffers left ear hearing loss.

5.  Right ear hearing loss pre-existed service, was noted at 
the time of entry into service and was not aggravated during 
service.  

6.  Pes planus pre-existed service, was noted at the time of 
entry into service and was not aggravated during service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left or right ankle disability have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

2.  The criteria for entitlement to service connection for a 
left trapezius muscle disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for entitlement to service connection for 
bronchitis have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  The criteria for entitlement to service connection for 
left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1112, 1131 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 
3.309, 3.385 (2008).

5.  Right ear hearing loss existed prior to service and was 
not aggravated by service.  38 U.S.C.A. §§ 1112, 1131, 1153 
(West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 
(2008).

6.  Pes planus existed prior to service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Following a careful review of the entire claims file, the 
Board finds that the evidence shows that the veteran does not 
currently suffer from a left or right ankle disability, a 
left trapezius muscle disability, bronchitis, or left ear 
hearing loss.  

Service medical records show that the veteran was treated for 
a left ankle injury in February 1994.  X-ray findings were 
negative and he was diagnosed as having a left ankle sprain.  
In April 1988, the veteran was treated for a right ankle 
injury, which was diagnosed as a sprain.  X-rays were 
negative and a few days following initial treatment, his 
right ankle condition was noted as resolving.  In July 1988 
and October 1990, the veteran was diagnosed as having a left 
trapezius muscle strain and in November 1994, he was 
diagnosed as having a left trapezius muscle sprain.  Physical 
examination during these treatments showed either tightness 
or pain, but were otherwise normal.  The veteran was 
diagnosed as having bronchitis in May 1988.  Only three days 
following his initial complaints of persistent coughing, the 
veteran's bronchitis was noted as resolving.  Although the 
veteran was treated for a left or right ankle disability, a 
left trapezius muscle strain/sprain, and bronchitis during 
service, these conditions appear to have resolved prior to 
separation.  The report of an April 1994 periodic Naval 
examination is completely silent for any complaints, 
treatment, or findings of a left or right ankle disability, a 
left trapezius muscle strain, or bronchitis.  The January 
1995 separation examination only listed a history of left and 
right ankle sprains and did not report any abnormalities 
related to the left trapezius muscle or bronchitis.  

Finally, service and post-service medical evidence is 
entirely negative for any competent evidence of the clinical 
presence of left ear hearing loss.  Inservice audiological 
examinations showed normal hearing in the left ear as did the 
post-service November 2002 and October 2004 VA examinations.  

In the absence of any competent evidence of a left or right 
ankle disability, a left trapezius muscle strain, bronchitis, 
or left ear hearing loss, the Board must conclude the veteran 
does not currently suffer from these disabilities.  Brammer, 
3 Vet. App. at 223.  

With regard to the right ear hearing loss and pes planus 
claims, the Board points out that 38 C.F.R. § 3.304(b) 
provides that the veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  


When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and the presumption of soundness arises.  The burden 
then shifts to VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both preexisting and not aggravated by service.  Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (emphasis added).  

If a preexisting disability is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disability, but the veteran may bring a claim for 
aggravation of that disability.  In that case, section 1153 
applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).   

For the presumption of aggravation, 38 U.S.C.A. § 1153 
provides that a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  Thus, "a 
lasting worsening of the condition" - that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently is required.  Routen v. Brown, 10 Vet. 
App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).

In this case, review of the service medical records shows 
that on the enlistment examination prior to service entry, 
the veteran was noted to have asymptomatic mild pes planus 
and right ear high frequency hearing loss of 45 at 4000Hz.  
The presumption of soundness does not attach.  Gardner v. 
Nicholson, 20 Vet. App. 452 (2006).  Therefore, the focus of 
this matter is whether preexisting pes planus and right ear 
hearing loss were aggravated during the veteran's period of 
service.

The lack of aggravation may be shown by establishing that 
there was no increase in disability during service or that 
any increase in disability was due to the natural progress of 
the pre- existing condition.  38 C.F.R. § 3.306.

Service medical records are silent for any records or 
complaints related to flat feet.  There are several records 
dated in February 1994 regarding a foot injury; however, they 
were related to the veteran's diagnosed sprained ankle.  
Otherwise, there are no other treatment records related to 
pes planus.  On separation, although the veteran indicated on 
his report of medical history to having foot trouble, the 
examination report did not note that the veteran had pes 
planus.  The findings were related to tinea pedis.  In 
addition, post-service medical records are completely silent 
for any complaints, treatment, or findings of pes planus or 
flat feet.

Regarding the veteran's right ear hearing loss, service 
medical records show that on entrance to service in July 
1985, an audiological examination showed that the veteran had 
a high frequency right ear hearing loss of 55 at 4000Hz.  On 
separation, audiological examination again showed a high 
frequency right ear hearing loss of 55 at 4000Htz.  The 
examiner stated that the veteran's audio results were similar 
to the July 1985 baseline and "N[ot] C[onsidered] 
D[isabling.]."  During a post-service VA examination in 
November 2002, the veteran was diagnosed as having moderate 
high frequency hearing loss in the right ear.  Puretone 
thresholds at 4000Hz was 50.  In an October 2004 VA 
examination, the veteran was diagnosed as having mild to 
moderately severe high frequency sensorineural hearing loss 
in the right ear with puretone thresholds at 4000Hz was 55.  
The October 2004 examiner opined that the veteran's right ear 
hearing loss preexisted service and was not caused by noise 
in service.

The veteran's pre-existing pes planus and right ear hearing 
loss were noted at enlistment.  His feet were evaluated as 
clinically normal at separation from service and no pertinent 
defects or diagnoses were noted.  At separation, the examiner 
noted that the right ear findings were similar to those noted 
at enlistment and were not disabling.  On the basis of all 
the evidence of record pertaining to the manifestations of 
the veteran's pes planus and right ear hearing loss prior to, 
during, and subsequent to service, the Board concludes that 
the evidence of record does not show that either of the 
underlying disorders increased in severity during active 
service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.  The presumption 
of aggravation applies only if there is an increase in 
severity during service.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  Under these circumstances, the presumption of 
aggravation is not for application.  See Beverly v. Brown, 9 
Vet. App. 402 (1996). 

The only remaining evidence that the veteran's pes planus and 
right ear hearing loss were aggravated by active service 
consists of his own statements.  Since the determinative 
issue in this case involves medical causation, competent 
medical nexus evidence is required.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, there is no competent medical evidence showing that 
the veteran currently suffers from a left or right ankle 
disability, a left trapezius muscle strain, bronchitis and 
left ear hearing loss; as such, the preponderance of the 
evidence is against service connection for these claims.  
Additionally, the Board finds that bilateral pes planus and 
right ear hearing loss existed prior to service but a 
preponderance of the evidence is against finding that they 
were aggravated by service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Complete notice was sent in December 2006 and the claim was 
readjudicated in a February 2007 and August 2008 supplemental 
statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran audiological 
examination, obtained medical opinions as to the etiology and 
severity of his bilateral hearing loss, and afforded the 
veteran the opportunity to give testimony before the Board.  
In this case, VA need not obtain an examination for the 
claims for service connection for a left or right ankle 
disability, a left trapezius muscle strain, and bronchitis as 
the evidentiary record does not show that the veteran 
currently suffers from these conditions.  In addition, VA 
need not obtain an examination for pes planus as the 
evidentiary record does include any competent evidence that 
the pre-existing condition was aggravated by service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left trapezius muscle disability is 
denied.

Service connection for bronchitis is denied.

Service connection for bilateral hearing loss is denied.

Service connection for pes planus is denied.


 

____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


